Citation Nr: 0727882	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence was received to reopen a 
claim as to whether the appellant's son J.T.C. was 
permanently incapable of self-support due to disability prior 
to age 18 for the purpose of helpless child benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to March 1956.  His son, J.T.C., was born in 
June 1967 and turned 18 in June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 administrative 
decision by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
claim.  The veteran filed a notice of disagreement, and in 
March 2005 the RO issued a rating decision again denying the 
claim.  The veteran thereafter perfected an appeal.  

The Board notes that the RO denied a claim for permanent 
capacity for self-support due to physical or mental 
disability of a child in a January 1990 rating decision, and 
the veteran did not appeal that decision.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  In light of the Board's 
legal duty to determine whether the veteran has submitted new 
and material evidence to reopen his previously denied claim, 
the Board will address that issue initially, and thus the 
issue has been phrased as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

A review of the entire claims folder reveals that the veteran 
has NEVER been notified regarding VA's duty to assist him 
under the provisions of VCAA.  This procedural defect must be 
rectified before that Board can undertake any review of the 
file.  

It is also noted that the veteran has not been notified as to 
the relevance of new and material evidence in this claim, 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO must provide the veteran 
notice as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
See also 38 C.F.R. § 3.159 (2002).  The 
letter must notify the veteran of VA's 
responsibilities in obtaining information 
to assist the veteran in completing his 
claim, identified the veteran's duties in 
obtaining information and evidence to 
substantiate his claim, and requested 
that the veteran send in any evidence in 
his possession that would support his 
claim.  The letter must inform the 
veteran, who is seeking to reopen a 
previously and finally disallowed claim, 
of the unique character of evidence that 
must be presented  The veteran and his 
representative should be given adequate 
time to respond.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  As required by the United 
States Court of Appeals for Veterans 
Claims, adjudication of the issue on 
appeal must be undertaken following the 
issuance of the letter to the veteran and 
after he had had sufficient time to 
respond.  Thereafter, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



